DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-7, 10, 18-22, and 24-50 currently pending. 
Claims 5, 7, 21-22, 24-26, 28, 32-40, 42, 44, 47 and 49-50 are withdrawn. 
Claims 3-4, 10, 18-19, 27, 30-31, 41, 43, and 46 are objected to.
Claims 1, 6, 20, 29, 45 and 48 are rejected.   

Response to Amendment/Arguments
The Amendment filed 6/1/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Claims
The objection of claim 43 for informalities has been overcome by the amendments to the claim. The objection has been withdrawn. 
35 USC § 112 Rejection
The rejection of claim 4 under 35 USC 112(b) has been overcome by the amendments to the claim which clarify the scope of the D ring. The rejection has been withdrawn.
The rejection of claims 4 and 46 under 35 USC 112(d) has been overcome by the amendments to the claim with respect to the number of optional substituents. The rejection has been withdrawn.
Improper Markush Grouping Rejection
The rejection of claims 1, 3-4, 6, 10, 20, 29-31, 41, 43 and 45-47 has been overcome for all the claims except for claim 47 because the compounds do not all share the same core structure or belong to the same class of compounds as a result of the variation in the ring bearing Q1-Q4 of the CLM (and because there is no common L or PTM core structure). However, in view of the Election/Restriction requirements of record, since amended claim 47 does not read on the elected embodiment (wherein Q1-Q4 are carbon), claim 47 is withdrawn for being drawn to non-elected subject matter. The rejection has been withdrawn.
35 USC § 102 Rejection
The rejection of claims 1, 4, 18-20 and 47 under 35 USC 102(a)(2) for being anticipated by Wang et al. WO 2017/176958, which teaches the compound 
    PNG
    media_image1.png
    166
    473
    media_image1.png
    Greyscale
, has been overcome by excluding 5-membered heteroaryl rings from the scope of ring D. The rejection has been withdrawn. 
35 USC § 103 Rejection
The rejection of claims 29-31 under 35 USC 103 for being obvious over Wang et al. WO 2017/176958 in view of Wang et al. US 2014/0256706 has been overcome by excluding 5-membered heteroaryl rings from the scope of ring D. The rejection has been withdrawn



Scope of the Elected Invention
Examination of the Markush-type claims has been extended, as necessitated by amendment in accordance with the MPEP 803.02, to the full scope of compounds embraced by claim 1 wherein ULM is selected from the group consisting of formula (a), (b), (c), and (f),
    PNG
    media_image2.png
    404
    651
    media_image2.png
    Greyscale
 , wherein Q1, Q2, Q3 and Q4 are carbon atoms, which scope is not allowable over the prior art. Since prior art was found, subject matter not embraced by the elected embodiment is withdrawn from further consideration. 
Claims 5, 7, 21-22, 24-26, 28, 32-40, 42, 44, 47 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 45 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 45 encompass A, B, C, and D rings with an unlimited number of substituents; however, claim 1 only permits 1-3 substituents. Therefore, claims 6 and 45 fail to further limit claim 1. This rejection may be overcome by adding a limitation that the rings are optionally substituted with 1-3 substituents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, 29 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitilis et al. J. Phys. Chem. A 2008, 112, 4742-4748.
Fitilis et al. teach the compound
    PNG
    media_image3.png
    210
    760
    media_image3.png
    Greyscale
 (Fig. 1) and a composition thereof comprising THF (Fig. 2). This disclosure anticipates the instant claims as follows:
Claim 1 wherein:
ULM is a CLM of formula (f), 
    PNG
    media_image4.png
    108
    236
    media_image4.png
    Greyscale
 (i.e., 
    PNG
    media_image5.png
    73
    108
    media_image5.png
    Greyscale
), 
X and Z are independently O or absent, W is C=O, Q1-Q4 are carbon substituted with H 
or attached to R (n is 1);
R is –CR’=CR’R”, R’ and R” are H, wherein R is modified to be covalently 
joined to the linking moiety L, and L is a bond; 
		OR 
	R is Cl, Br, or I, which is modified to be covalently joined to L, and L is alkenyl;
PTM is a moiety of formula (I), 
    PNG
    media_image6.png
    75
    350
    media_image6.png
    Greyscale
(i.e., 
    PNG
    media_image7.png
    96
    222
    media_image7.png
    Greyscale
), 
wherein:
	A is a 6-membered aryl, 
	B is a 5-membered heteroaryl substituted with one alkyl group,
	C is a 6-membered aryl,
	D is a 6-membered cycloalkyl, and
	LPTM is an alkenyl interrupted by one or more rings (i.e., 
    PNG
    media_image8.png
    101
    137
    media_image8.png
    Greyscale
).
Compared to claim 20, the linker L comprises a unit of the formula 
    PNG
    media_image9.png
    48
    107
    media_image9.png
    Greyscale
, wherein q is 1, AL is CRL1=CRL2, and RL1 and RL2 are H.
Compared to claim 29, the composition comprises a compound of claim 1 and THF as a pharmaceutically acceptable carrier.
Compared to claim 48, D is a 6-membered cycloalkyl.

Allowable Subject Matter
Claim 3-4, 10, 18-19, 27, 30-31, 41, 43, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Amanda L. Aguirre/                                                                        Primary Examiner, Art Unit 1626